Citation Nr: 0211366	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  93-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial rating in excess of 30 percent 
for headaches.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating residuals, left foot 
fracture, currently evaluated as 10 percent disabling.

7.  Entitlement to an effective date prior to February 13, 
1990, for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969, and from September 1971 to October 1977.  This case was 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in Atlanta, Georgia (hereinafter RO).  By 
a decision dated in July 2000, the Board denied the veteran's 
claims of entitlement to service connection for defective 
vision; an initial rating in excess of 10 percent for 
tinnitus; an initial rating in excess of 30 percent for 
headaches; an increased rating for hypertension; and an 
increased rating residuals, left foot fracture.  An initial 
evaluation of 70 percent for post-traumatic stress disorder 
was granted and the veteran's claim of entitlement to an 
effective date prior to February 13, 1990, for service 
connection for post-traumatic stress disorder was dismissed.  

The veteran appealed this decision and by an Order dated in 
April 2001, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) vacated the Board's July 2000 
decision as to these issues and remanded the case to the 
Board due to the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In a statement received by the Board in September 2001, the 
veteran raised the issues of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability; entitlement to service connection for 
syncope, dizziness, and vertigo; and entitlement to an 
increased rating for his service-connected back disorder.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  Tinnitus is constant in both ears.

2.  In April 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
the appeal of an effective date prior to February 13, 1990, 
for service connection for post-traumatic stress disorder was 
requested.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2001); 66 Fed. Reg. 45, 620 (Aug 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the issue of an effective date prior 
to February 13, 1990, for service connection for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the claimant of the evidence needed to 
substantiate and complete a claim as well as providing new 
notification procedures.  In this case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an initial evaluation in excess of 10 percent for 
tinnitus by the May 1999 statement of the case and provided 
an opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and the veteran has been examined by VA in connection 
with his claim.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The Board also notes 
that the veteran's claim has been found to be subject to 
denial on the basis that there is a lack of entitlement under 
the law.  As such, there is no duty to assist under the VCAA.  
Accordingly, no further assistance to the veteran with 
respect to the claim for an evaluation in excess of 10 
percent for tinnitus is required.  38 USCA §§ 5103, 5103A.

Service connection is in effect for tinnitus and a 10 percent 
disability rating has been assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Disability ratings 
are intended to compensate reductions in earning capacity as 
a result of the specific disorder.  38 C.F.R. Part 4 (2001).  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  The criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (hereinafter SCHEDULE), codified in 
C.F.R. Part 4, for evaluating the degree of impairment 
resulting from service-connected tinnitus were changed during 
the course of the veteran's claim.  Compare 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998), with 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  Where regulations change during 
the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97; Karnas, 1 Vet. App. 
at 312-13.  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  

Although the RO has not considered the veteran's claim under 
both the former and revised applicable schedular criteria, 
the amended regulations do not provide for a disability 
rating in excess of 10 percent under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Therefore, the veteran will not be 
prejudiced by the Board's adjudication of this claim without 
first remanding the matter to the RO.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

The Board finds that with regard to the veteran's claim for 
an initial evaluation in excess of 10 percent for tinnitus, 
the May 1999 statement of the case is adequate because the RO 
did not characterize the issue as one for an "increased" 
rating but rather as one for an "evaluation of" the 
service-connected tinnitus.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under the former criteria, a 10 percent disability rating was 
assigned for persistent tinnitus as a symptom of a head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  This was the maximum rating 
under this diagnostic code.  Id.  Under the revised criteria, 
effective May 11, 1999, a 10 percent disability rating is 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  This is the maximum rating 
under this diagnostic code.  Id.  A VA audiometric 
examination dated in December 1998, reported complaints of 
constant ringing in both ears.  In this case, the facts are 
not in dispute, and the application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).  As 10 
percent is the maximum rating under the criteria for the 
former and revised criteria, an initial evaluation in excess 
of 10 percent for tinnitus is not warranted.

Review of the record reveals that the RO did not expressly 
consider referring the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board observes that the veteran's 
service-connected tinnitus, in and of itself, has not 
resulted in marked interference with employment.  
Additionally, frequent periods of hospitalization due to his 
service-connected tinnitus are not shown by the evidence of 
record; indeed, there is no evidence that the veteran has 
ever been hospitalized due to tinnitus.  Accordingly, the 
Board does not find that the case presents such an 
exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.  
Accordingly, the Board finds no basis for further action on 
this question.  VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996).


II.  Effective Date

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In April 2000, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
the appeal of an effective date prior to February 13, 1990 
for service connection for post-traumatic stress disorder was 
requested.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and it is dismissed without prejudice.  

As the Board does not have jurisdiction of this issue, the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not 
applicable.  


ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for tinnitus is denied.  The appeal concerning the 
issue of an effective date prior to February 13, 1990, for 
service connection for post-traumatic stress disorder is 
dismissed.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection for defective vision; an initial 
evaluation in excess of 70 percent for post-traumatic stress 
disorder; an initial evaluation in excess of 30 percent for 
headaches; and increased ratings for hypertension and left 
foot disorder.  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This liberalizing act is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).    

The veteran contends that his defective vision is due to his 
service-connected hypertension.  Under the new law, a veteran 
is entitled to a complete VA medical examination, which 
includes an opinion as to whether there is a nexus between 
the claimed disorder and a service-connected disorder based 
on all possible evidence.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Accordingly, a VA examination is necessary to provide 
an opinion as to the presence or absence of defective vision, 
and to the etiology of any defective vision found.

In a statement received in September 2001, the veteran stated 
that manifestations of his service-connected post-traumatic 
stress disorder, headaches, hypertension, and left foot 
disorder had increased in severity.  Accordingly, the veteran 
should be provided with a VA examination to determine the 
current extent of these disorders.  In this respect, any 
examination of a musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2001), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran also indicated that he had been receiving 
treatment for post-traumatic stress disorder at a VA Medical 
Center.  When the VA is put on notice prior to the issuance 
of a final decision of the possible existence of certain 
records and their relevance, the Board must seek to obtain 
those records before proceeding with the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, these 
records should be obtained.  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of these claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
all VA medical records.  Additionally, 
after obtaining authorization from the 
veteran, the RO should obtain all of the 
veteran's available attendance records 
from his employer.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any defective vision 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiner should state whether it is 
as least as likely as not that any 
diagnosed defective vision is due to or 
aggravated by any service-connected 
disorder, to include hypertension.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The veteran must be provided a VA 
psychiatric examination for the purpose 
of identifying all post-traumatic stress 
disorder-related impairment and the 
severity of that impairment.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner must comment upon 
the presence or absence, and the 
frequency or severity of the following 
symptoms due to post-traumatic stress 
disorder:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; ability to 
establish and maintain effective work and 
social relationships; suicidal ideation; 
obsessive rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  

Additionally, the examiner must review 
all the medical evidence of treatment for 
the service-connected post-traumatic 
stress disorder and render an opinion as 
to the level of disability that was 
present around the time of February 13, 
1990, and then render an opinion as to 
whether there has been any increase in 
disability since then and, if so, when 
the level of disability increased.  That 
is, the examiner should point to specific 
findings of examiners in clinical reports 
over the years since 1990 that show an 
increase in disability due to 
post-traumatic stress disorder.  If the 
examiner believes that the level of 
disability shown has been stable since 
1990, the examiner should so state in the 
current examination report.  The examiner 
may use any terminology appropriate to 
describe the levels of disability shown 
since 1990, including references to the 
global assessment functioning score 
designations.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  All 
findings necessary to apply both the old 
and the new criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 should be 
entered, and to that end, the examiner 
should be provided with the provisions of 
Diagnostic Code 7101, prior to and on or 
after January 12, 1998.  The examination 
report must reflect blood pressure 
readings taken two or more times on at 
least three different days.  The report 
prepared should be typed.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
headaches.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All indicated 
tests and studies should be performed, 
and all manifestations of current 
disability should be described in detail, 
to include the frequency and severity of 
the veteran's headaches.  

Additionally, the examiner must review 
all the medical evidence of treatment for 
the service-connected headache disorder 
and render an opinion as to the level of 
disability that was present around the 
time of February 13, 1990, and then 
render an opinion as to whether there has 
been any increase in disability since 
then and, if so, when the level of 
disability increased.  That is, the 
examiner should point to specific 
findings of examiners in clinical reports 
over the years since 1990 that show an 
increase in disability due to a headache 
disorder.  If the examiner believes that 
the level of disability shown has been 
stable since 1990, the examiner should so 
state in the current examination report.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

6.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
residuals of a left foot fracture, if 
any.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner should comment on 
the function of the foot and any degree 
of impairment of function of the foot.  
The examiner should provide an opinion as 
to whether this disability is 
"moderate," "moderately severe," or 
"severe."  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to cooperate or 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2001).  
In the event that the veteran does not 
report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

8.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

9.  Thereafter, if any issue remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


